Citation Nr: 0203760	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  02-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has Level III hearing loss in the right ear 
and Level II hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
an April 2001 letter, the August 2001 rating decision, and 
the December 2001 statement of the case, the RO provided the 
veteran with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claim.  

With respect to the duty to assist, the RO secured private 
records as authorized by the veteran and obtained a medical 
examination.  The veteran submitted additional private 
records.  Although the RO send a request for records from a 
Dr. Cole as authorized by the veteran, it did not receive a 
response to that request.  However, the release of 
information for Dr. Cole does not indicate that he treated 
the veteran for, or would otherwise have information relevant 
to the claim for, bilateral hearing loss.  Therefore, there 
is no reasonable basis to take additional action to secure 
records from Dr. Cole.  In addition, the record reveals that 
the veteran's service medical records were unavailable and 
probably destroyed.  However, the service connection issue, 
to which such records are most relevant, has already been 
resolved in the veteran's favor.  Moreover, any hearing loss 
reflected in service medical records would be too remote to 
warrant consideration in the instant appeal.  

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

A February 2000 letter from P. Allred, Ph.D., indicated that 
the veteran complained of moderate hearing impairment with 
difficulty understanding conversation.  He had used hearing 
aids for years.  Audiometric testing showed moderate to 
profound sensorineural hearing loss in each ear with 
precipitous loss at 2000 Hertz (Hz) to 4000 Hz bilaterally.  
He noted that speech thresholds were elevated and speech 
recognition scores were depressed.  Attached to the letter 
were graphic representations of the hearing tests 
administered.  

The veteran submitted another report of private audiology 
examination dated in July 2001.  The report consisted of a 
graphic representation of the audiometric testing.  The 
assessment included sensorineural hearing loss.  Continued 
use of hearing aids was recommended.  

The veteran underwent a VA audiology examination in July 
2001.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
45
55
75
90
LEFT
-----
60
75
75
60

The average puretone threshold was 66 decibels in the right 
ear and 68 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 92 percent in the left ear.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average from 1000 to 4000 Hz and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), Table 
VI.  See 38 C.F.R. § 4.85(a) (an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test).   Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).      

In this case, applying the results of the July 2001 
examination to Table VI yields a Roman numeral value of III 
for right ear and II for the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as zero
 percent disabling.  The Board notes that visual inspection 
of the two private audiology examination graphs suggests that 
those results are similar to the VA examination results.  
Although VA regulations provide for different evaluation when 
there is an exceptional pattern of hearing loss, the 
circumstances specified therein are not present in this case.  
See 38 C.F.R. § 4.86.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.85, Diagnostic Code 6100.     


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

